Opinion issued April 14, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00964-CV
                           ———————————
               IN RE GERARDO CHAVEZ-RIVERA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Gerardo Chavez-Rivera, has filed a petition for writ of mandamus

challenging the trial court’s order striking his expert designations.1 We deny the

petition.




1
      The underlying case is Denton Chiles v. Gerardo Chavez-Rivera, cause number
      2018-11012, pending in the 190th District Court of Harris County, Texas, the
      Honorable Beau A. Miller presiding.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                       2